Relator has appealed from an order of the Washington County Special Term of the Supreme Court dismissing a writ of habeas corpus. He was received in Sing Sing Prison on February 15,1933, under a sentence of two and one-half to five years upon his conviction of the crime of assault in the second degree. At the time of the sentence for assault, his term of imprisonment was increased by not less than five years nor more than ten years for being armed with a dangerous weapon at the time of the commission of the assault. Relator asserts that his constitutional rights were violated in that he was placed in double jeopardy. Order unanimously affirmed. (People ex rel. Fiannaca v. Hunt, 257 App. Div. 910.) Present -— Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.